Detailed Office Action
The communication dated 3/23/2020 has been entered and fully considered.
Claims 1-12 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The applicant claims the sulphate process.  The sulphate process is the same as the kraft process.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 5, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 4, the applicant changed the meaning of the claim by amending it.  Originally the claim stated that the produced concentrated sulfuric acid and purified methanol constitute at  these chemical used in the chlorine dioxide production.  The meaning of this was that of the methanol and sulfuric acid needed to be supplied to the chlorine dioxide process the claimed recovery cycles supplied at least 70%.  However, the applicant changed it to all chemical used in the chlorine dioxide production process.  The chlorine production process includes sodium chlorate.  The supplying of methanol and sulfuric acid cannot supply all the chemical used in the chlorine dioxide production process.   The applicant lacks possession of this amendment.
In claim 5, the applicant changed the meaning of the claim by amending it.  Originally the claim stated that the purified methanol could be used as a nitrogen free fuel (for example in the lime kiln).  However, the applicant amended the claim to state that the purified methanol was produced with a nitrogen free fuel.  The applicant does not have possession of this change.
In claim 11, it is not clear where the applicant has support for claim 11 in the instant specification (additionally it is not clear what subject matter the applicant is claiming that needs support see rejection below).  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, the applicant claims replacing 70% of chemicals.  It is not clear if the applicant means by weight or by moles.
In claim 11, the applicant claims “and used to form at least part of the concentrated non-condensable gases”.  It is not clear “what” is used to form part of the CNCG.  Is it the sulfuric acid or the purification of the raw methanol process?  
It is further not clear how “it” is used to form at least part of the NCG.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Methanol Purification System by JENSEN et al., hereinafter JENSEN, in view of Improving the Soda-Sulfur Chemical Make-up Balance: Modifications to the Chlorine Dioxide Plant to Make Neutral Sulfate by EARL et al., hereinafter EARL, U.S. 5,549,788 NYKANEN et al., hereinafter NYKANEN, and, if necessary, Topsoe wet gas sulfuric acid (WSA) technology - an attractive alternative for reduction of sulphur emissions from furnaces and converters by Rosenberg, hereinafter ROSENBERG, as evidenced by Applicant’s Admitted Prior Art, hereinafter AAPA.
As for claims 1, 3, 7, and 8, JENSEN discloses a kraft (sulfate) pulp mill [abstract].   JENSEN discloses collecting methanol from the kraft process and purifying the methanol.  JENSEN discloses that the purified methanol is used to make chlorine dioxide [abstract].
	JENSEN does not discloses how the chlorine dioxide is explicitly made other than using methanol.
	EARL discloses that the predominant chlorine dioxide process in North America is the R8 process which uses methanol, sodium chlorate, and sulfuric acid [pg. 1 Introduction and pg. 2 par. 2].  EARL discloses that the R8 process produces sodium sequisulfate which can be recycled back into the pulp mill in the black liquor to make-up lost sodium and sulfur in the mill balance [pg. 1 introduction].  EARL further discloses an upgrade to the R8 process which produces neutral saltcake instead of sodium sequisulfate [pg. 2 par. 1 and 2].
	At the time of the invention it would be obvious to the person of ordinary skill in the art to use the chlorine dioxide generation system of EARL with for the chlorine generation process of JENSEN.  The person of ordinary skill in the art would be motivated to do so as the process of EARL decreases the amount of sulfuric acid needed, increasing sodium recovery to the pulp mill, lowering chlorides the pulp mill and eliminating saltcake dissolving water [pg. 7 conclusions].

	NYKANEN discloses a kraft pulp mill.  NYKANEN discloses that it is possible to produce all the sulfuric acid needed for the pulp mill on site [col. 2 line 53].  NYKANEN discloses that non-condensable gases can be combusted (incinerated) into sulfur dioxide and then converting the combustion products into sulfuric acid using the Wet Sulfuric Acid process [col. 4 lines 40-55, Figure 6].  The NCGs include gases from evaporators [col. 12 lines 58-65] which are concentrated NCGs (CNCGs).
	At the time of the invention it would be obvious to the person of ordinary skill in the art to produce sulfuric acid from NCGs with the process of NYKANEN to use as sulfuric acid in the chlorine dioxide generation of EARL and JENSEN.  The person of ordinary skill in the art would be motivated to do so to reduce the requirement for purchasing sulfuric acid from outside the mill.  EARL recognizes that decreasing the requirement for purchased sulfuric acid [pg. 7 conclusions] and therefore would have motivation to make the sulfuric acid in the pulp mill.
	NYKANEN does not explicitly disclose the concentration of the sulfuric acid produced.  However, as NYKANEN uses the same process as the instant invention, the Topsoe WSA process [see e.g. instant spec pg. 4 lines 29-pg. 5 line 2] it would be expect to have the same concentration.  The instant spec states that the Topsoe WSA process is commercial grade sulfuric acid as a concentration of 95-98%.  
Furthermore, differences in concentration will not typically support non-obviousness [see e.g. MPEP 2144.05 (I)] and increasing the purity of sulfuric acid (decreasing water) would also be considered prima facie obvious [see e.g. MPEP 2144.04 VII].

	As for claims 2, 9 and 10, JENSEN discloses the use of sulfuric acid during methanol purification [Figure 1].  The methanol purification is part of the recovery process.  At the time of the invention it would be obvious to replace the purchased sulfuric acid of JENSEN in the methanol purification process with mill produced sulfuric acid of NYKANEN.  The person of ordinary skill in the art would be motivated to do so to save the cost of purchasing sulfuric acid.
	As for claim 4, the person of ordinary skill in the art would look to replace as much purchased methanol and sulfuric acid as possible to save money purchasing outside chemicals. 
	As for claim 5, the methanol purification process of JENSEN uses only indirect steam heaters [Figure 1] and therefore does not add nitrogen thereto.  Further, the methanol product is shown to be substantially nitrogen free [Table 2].
	As for clam 11, the methanol purification process of JENSEN [Figure 1] sends gases to the NCG system.  The NCG system gases are used to make sulfuric acid as per NYKANEN.
	As for claims 6 and 12, the Topsoe WSA process treats sulfur dioxide in the presence of oxygen and a catalyst to form concentrated sulfuric acid [this is explicitly discloses in the supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748